          Case 1:18-md-02865-LAK Document 119 Filed 05/09/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 In re

 SKAT TAX REFUND SCHEME LITIGATION

 This document relates to: 1:19-cv-01781-LAK,            18-MD-2865 (LAK)
 1:19-cv-01783-LAK, 1:19-cv-01785-LAK, 1:19-
 cv-01788-LAK, 1:19-cv-01791-LAK, 1:19-cv-               ECF Case
 01792-LAK, 1:19-cv-01794-LAK, 1:19-cv-01798-
 LAK, 1:19-cv-01800-LAK, 1:19-cv-01801-LAK,
 1:19-cv-01803-LAK, 1:19-cv-01806-LAK, 1:19-
 cv-01808-LAK, 1:19-cv-01809-LAK, 1:19-cv-
 01810-LAK, 1:19-cv-01812-LAK, 1:19-cv-01813-
 LAK, 1:19-cv-01815-LAK, 1:19-cv-01818-LAK,
 1:19-cv-01869-LAK, 1:19-cv-01870-LAK, 1:19-
 cv-01894-LAK, 1:19-cv-01918-LAK, 1:19-cv-
 01922-LAK, 1:19-cv-01926-LAK, 1:19-cv-01928-
 LAK, 1:19-cv-01929-LAK, 1:19-cv-01931-LAK



______________________________________________________________________________

                     STIPULATION AND [PROPOSED] ORDER
                EXTENDING TIME TO RESPOND TO THE COMPLAINTS



         IT IS HEREBY STIPULATED AND AGREED by and between the undersigned

counsel for the parties that the current May 13, 2019 deadline for Defendant Michael Ben-Jacob

in the cases enumerated in the caption to answer or file a motion in response to the Complaints is

hereby extended thirty (30) days up to and including June 12, 2019.

         No provision of this Stipulation and Order shall be construed as a waiver of, and

Defendant expressly reserves, any and all defenses.
        Case 1:18-md-02865-LAK Document 119 Filed 05/09/19 Page 2 of 2



       This is Defendant’s first request for an extension of time to answer or otherwise respond

to the Complaints.


Dated: May 9, 2019
New York, New York



                                                    /s/ Thomas E.L Dewey

                                                    Thomas E.L. Dewey
                                                    DEWEY PEGNO & KRAMARSKY LLP
                                                    777 Third Avenue – 37th Floor
                                                    New York, New York 10017
                                                    (212) 943-9000
                                                    tdewey@dpklaw.com

                                                    Attorney for Defendant
                                                    Michael Ben-Jacob




                                                    /s/ Sarah L. Cave (e-signed with consent)

                                                    Sarah L. Cave
                                                    HUGHES HUBBARD & REED LLP
                                                    One Battery Park Plaza
                                                    New York, NY 10004
                                                    (212) 837-6000
                                                    sarah.cave@hugheshubbard.com

                                                    Attorney for Plaintiff
                                                    Skatteforvaltningen



SO ORDERED:


____________________________
Hon. Lewis A. Kaplan
United States District Judge



                                               2
